ICJ_175_1955AmityTreaty_IRN_USA_2022-01-21_ORD_01_NA_00_FR.txt.                                                21 JANUARY 2022

                                                   ORDER




    ALLEGED VIOLATIONS OF THE 1955 TREATY OF AMITY,
      ECONOMIC RELATIONS, AND CONSULAR RIGHTS

  (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES OF AMERICA)



                        ___________




VIOLATIONS ALLÉGUÉES DU TRAITÉ D’AMITIÉ, DE COMMERCE ET
             DE DROITS CONSULAIRES DE 1955

 (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS D’AMÉRIQUE)




                                               21 JANVIER 2022

                                                ORDONNANCE

                           COUR INTERNATIONALE DE JUSTICE



                                            ANNÉE 2022
                                                                                                  2022
                                                                                               21 janvier
                                                                                              Rôle général
                                                                                                 no 175
                                           21 janvier 2022



        VIOLATIONS ALLÉGUÉES DU TRAITÉ D’AMITIÉ, DE COMMERCE ET
                     DE DROITS CONSULAIRES DE 1955

          (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS D’AMÉRIQUE)



                                           ORDONNANCE



Présents : M. GEVORGIAN, vice-président, faisant fonction de président en l’affaire ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. GAUTIER, greffier.


      La Cour internationale de Justice,

      Ainsi composée,

      Après délibéré en chambre du conseil,

     Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 2, et 48 de son
Règlement,

       Vu la requête déposée au Greffe de la Cour le 16 juillet 2018, par laquelle la République
islamique d’Iran a introduit une instance contre les Etats-Unis d’Amérique à raison de violations
alléguées du traité d’amitié, de commerce et de droits consulaires signé par les deux Etats à Téhéran
le 15 août 1955 et entré en vigueur le 16 juin 1957 (ci-après le «traité d’amitié»),

      Vu la demande en indication de mesures conservatoires présentée par la République islamique
d’Iran le 16 juillet 2018 et l’ordonnance par laquelle la Cour a indiqué certaines mesures
conservatoires le 3 octobre 2018,

                                                 -2-

      Vu l’ordonnance du 10 octobre 2018, par laquelle la Cour a fixé au 10 avril 2019 et au
10 octobre 2019, respectivement, les dates d’expiration des délais pour le dépôt du mémoire de la
République islamique d’Iran et du contre-mémoire des Etats-Unis d’Amérique,

      Vu l’ordonnance du 8 avril 2019, par laquelle le président de la Cour, à la demande du
demandeur, a reporté au 24 mai 2019 et au 10 janvier 2020, respectivement, les dates d’expiration
des délais pour le dépôt du mémoire de la République islamique d’Iran et du contre-mémoire des
Etats-Unis d’Amérique,

      Vu le mémoire de la République islamique d’Iran déposé dans le délai ainsi prorogé,

      Vu les exceptions préliminaires soulevées par le Gouvernement des Etats-Unis d’Amérique le
23 août 2019, qui ont eu pour effet, en vertu des dispositions du paragraphe 5 de l’article 79 du
Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, de suspendre la procédure sur le fond,

      Vu l’arrêt du 3 février 2021, par lequel la Cour a dit qu’elle avait compétence, en vertu du
paragraphe 2 de l’article XXI du traité d’amitié, pour connaître de la requête déposée par la
République islamique d’Iran le 16 juillet 2018, et que ladite requête était recevable,

      Vu l’ordonnance du 3 février 2021, par laquelle la Cour a fixé au 20 septembre 2021 la date
d’expiration du délai pour le dépôt du contre-mémoire des Etats-Unis d’Amérique,

      Vu l’ordonnance du 21 juillet 2021, par laquelle la Cour, à la demande du défendeur, a reporté
au 22 novembre 2021 la date d’expiration du délai pour le dépôt du contre-mémoire des Etats-Unis
d’Amérique,

      Vu le contre-mémoire des Etats-Unis d’Amérique déposé dans le délai ainsi prorogé ;

       Considérant que, lors d’une réunion que le vice-président de la Cour a tenue avec les
représentants des Parties par liaison vidéo le 11 janvier 2022, en application de l’article 31 du
Règlement, l’agent de la République islamique d’Iran a indiqué qu’une réplique était nécessaire pour
répondre aux arguments avancés par les Etats-Unis d’Amérique dans leur contre-mémoire ; qu’il a
fait observer que, si son gouvernement souhaitait que l’affaire soit examinée dans les meilleurs délais
étant donné le caractère urgent de son objet, il sollicitait néanmoins un délai de dix mois pour
l’élaboration d’une réplique ; et que le coagent des Etats-Unis d’Amérique a indiqué que son
gouvernement ne s’opposait pas à un second tour d’écritures ; que, s’agissant de la question des
délais, il a souligné qu’un délai suffisamment long serait nécessaire pour que son gouvernement
puisse répondre à tous nouveaux arguments présentés dans la réplique ; et qu’il a donc sollicité un
délai équivalent, soit dix mois, pour l’élaboration d’une duplique ;

      Compte tenu de l’accord des Parties,

       Autorise la présentation d’une réplique par la République islamique d’Iran et d’une duplique
par les Etats-Unis d’Amérique ;

       Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces de la procédure
écrite :

      Pour la réplique de la République islamique d’Iran, le 21 novembre 2022 ;

      Pour la duplique des Etats-Unis d’Amérique, le 21 septembre 2023 ;

      Réserve la suite de la procédure.

                                                -3-

       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le vingt et un janvier deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et les autres seront transmis respectivement au Gouvernement de la République
islamique d’Iran et au Gouvernement des Etats-Unis d’Amérique.




                                                                    Le vice-président,
                                                          (Signé)   Kirill GEVORGIAN.




                                                                        Le greffier,
                                                          (Signé)   Philippe GAUTIER.




                                           ___________

